Citation Nr: 1008470	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 
1970 and from March 1973 to July 1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection for PTSD, and 
assigned a 30 percent disability rating, effective February 
25, 2005.  In March 2008, the Veteran testified at a hearing 
before the undersigned Veterans Law Judge.  

The Board notes that the Veteran's claim for a higher 
evaluation for his PTSD arises from an original service 
connection claim.  The Board also notes that the Veteran has 
submitted evidence regarding his unemployability.  In this 
regard, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that, when evidence of unemployability is 
presented in cases such as this, the issue of whether a TDIU 
will be assigned should be handled during the determination 
of the initial disability rating assigned at the time 
disabilities are determined to be service connected.  Id. at 
452-53.  In Rice, the Court determined that there is no 
freestanding claim for TDIU.  Id. at 451.  Rather, a claim 
for TDIU is considered part and parcel of the claim for 
benefits for the underlying disability.  Id. at 453-54.  
Therefore, the Veteran's claim for a TDIU is part and parcel 
of his original claim for PTSD, and this issue is properly 
before the Board.  Accordingly, the issues on appeal are as 
stated on the cover page.





FINDINGS OF FACT

1.  The Veteran's PTSD has resulted in occupational and 
social impairment with deficiencies in most areas. 

2.  The Veteran's PTSD prevents him from engaging in 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2009).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In regard to his claim for entitlement to a TDIU, as this 
claim is granted, any failure with respect to the duty to 
notify or assist is nonprejudicial.    

In regard to his claim for an increased rating for PTSD, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided in April 2005 before service connection was granted 
was legally sufficient, VA's duty to notify in this case has 
been satisfied.

Regarding the duty to assist, the RO has obtained the 
Veteran's VA treatment records from August 1985 to January 
2008, and provided him with a VA examination and a hearing.  
There is no indication from the claims file that the Veteran 
has sought private treatment for his PTSD, and accordingly, 
no such records could be obtained.  The Board notes that, at 
his January 2007 VA examination, the Veteran reported that he 
had received Vet Center treatment for his PTSD for six to 
eight months in 1985.  Significantly, however, the Board 
finds that these records are not relevant to the Veteran's 
claim insofar as such records could not help the Veteran 
substantiate his claim for an increased rating for PTSD from 
February 25, 2005, forward.  In this regard, the Board points 
out that, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that it is not the case that 
the government must obtain "all medical records" in every 
case in order to rule out their relevance.  Id. at 1323.  
Rather, the legal standard for relevance requires VA to 
examine the information it has related to medical records, 
and if there exists a reasonable possibility that the records 
could help the Veteran substantiate his claim for benefits, 
then the duty to assist requires VA to obtain the records.  
Id.  The Federal Circuit went on to state that there must be 
a specific reason to believe these records may give rise to 
pertinent information in order to conclude that they are 
relevant.  Id.  Here, because the 1985 Vet Center records 
would only serve to show that the Veteran sought treatment 
for his PTSD twenty years prior to the effective date of the 
grant of service connection for PTSD, a fact that is already 
established by the evidence of record, and would not pertain 
to the severity of his PTSD since service connection was 
granted, these records would not serve to substantiate his 
claim and a remand to obtain such records is not necessary.  
See id; see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 
(2007) (holding that the Secretary's duty to obtain records 
under in all cases is limited to obtaining relevant records).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating for PTSD

The Veteran was initially granted service connection for PTSD 
in February 2007 and was assigned a 30 percent disability 
rating under DC 9411, effective February 25, 2005, the day 
his claim was received.  The Veteran disagrees with this 
assignment and contends that a higher rating is warranted. 

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this regard, in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Court held that "staged 
ratings" are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Id. at 510. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

The criteria for evaluating PTSD are found at 38 C.F.R. 
4.130, DC 9411.  A 30 percent evaluation is assigned where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as depressed 
mood; anxiety and suspiciousness; weekly panic attacks; 
chronic sleep impairment; and mild memory loss, such as 
forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as suicidal ideation;
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; 
nearly continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  
The DSM-IV contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging from zero to 100 percent, 
representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  Higher scores correspond to better 
functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Based on a thorough review of all of the evidence of record, 
including a VA examination report, the VA treatment records, 
and a Board hearing transcript, the Board finds that the 
Veteran's PTSD causes occupational and social impairment with 
deficiencies in most areas, such as work and family 
relations, and as such, his total disability picture most 
closely approximates the criteria for a 70 percent disability 
rating. 

In reaching this determination, the Board finds it 
significant that the Veteran has difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting.  In this regard, in April 2005, a VA doctor reported 
that the Veteran's significant PTSD symptomatology prevented 
him from working, concentrating, getting along with people, 
or tolerating social situations.  Similarly, at his January 
2007 VA examination, the examiner noted that the Veteran's 
PTSD symptomatology included daily intense intrusive memories 
of Vietnam, difficulty sleeping, constant feelings of 
irritability, difficulty concentrating, hypervigilance, and 
an exaggerated startle response.  The examiner went on to 
report that the Veteran had difficulty being around people, 
and therefore, had to work alone.  He also noted that the 
Veteran had a history of losing two jobs directly following 
events that exacerbated his PTSD symptomatology.  In April 
2007, the Veteran reported that he was worried about having 
intrusive thoughts and flashbacks during somewhat stressful 
situations.  Additionally, in August 2007, the Veteran's 
regular treating doctor stated that the Veteran would have a 
very difficult time tolerating most work situations, as he 
would need to find a position in which he was basically left 
alone most of the time and was not under constant 
supervision.  Finally, in January 2008, a VA doctor expressed 
concern that the Veteran would not be able to tolerate a 
regular work situation, especially if it involved confinement 
or criticism, and went on to state that it would be difficult 
for the Veteran to work in a social situation of almost any 
kind.  

Moreover, the Veteran has demonstrated an inability to 
establish and maintain effective relationships.  In this 
regard, at his January 2007 VA examination, the doctor noted 
that the Veteran's PTSD symptomatology included significant 
social isolation related to a sense of detachment from 
others.  The examiner also noted that the Veteran had a 
history of four failed marriages due to his difficulty 
getting close to others and his restricted range of affect.  
The examiner reported that the Veteran had no close friends, 
did not engage in social activities, and had withdrawn from 
close relationships with family members.  Similarly, during 
treatment in February 2007, the Veteran's regular VA doctor 
noted that he had a very difficult time maintaining stable 
relationships unless he already knew the person.  In August 
2007, the same doctor stated that the Veteran's PTSD symptoms 
had greatly reduced his ability to have normal positives from 
social activities, and as such, the Veteran would likely 
continue to isolate himself from all but close family.  
Finally, during treatment in January 2008,  the Veteran 
reported that he did not want to be around people, but 
rather, wanted to isolate himself because he could not 
tolerate being around others very well and did not trust 
anyone.  In this regard, the doctor noted that the Veteran 
had very few social activities aside from spending time with 
his wife.  

Additionally, the Veteran has demonstrated nearly continuous 
depression that affects his ability to function appropriately 
and effectively.  In this regard, during VA treatment in 
February 2005, the Veteran was noted to be mildly tearful, 
with a depressed and anxious affect.  In April 2005, a VA 
doctor noted that the Veteran's mood was dysphoric, and 
indicated that his PTSD symptomatology was exacerbating his 
depression and was making his bereavement over his brother's 
suicide more difficult.  Further, the January 2007 examiner 
noted that the Veteran had a depressed mood and a constricted 
affect, and reported that he had significant anhedonia.  In 
February 2007, a depression screen was positive.  
Additionally, in August 2007, a VA doctor noted that the 
Veteran was upset and teary eyed, and stated that his 
significant PTSD symptomatology made it more difficult for 
him to enjoy life and get through everyday mundane 
activities.  The doctor went on to diagnose the Veteran with 
PTSD with depression.  During treatment in October 2007, the 
same VA doctor reported that the Veteran had a reduced 
ability to tolerate normal activities and enjoy life.  
Finally, in January 2008, the Veteran was noted to be tearful 
and teary eyed, and was again diagnosed with depression.  

In short, the Veteran's PTSD symptomatology has caused social 
and occupational impairment, with deficiencies in most areas, 
thereby warranting a 70 percent rating.  Although a 70 
percent rating is warranted, the Veteran's total disability 
picture does not rise to the severity required for a 100 
percent rating.  Significantly, the record is devoid of 
evidence of delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting himself 
or others, disorientation as to time and place, impaired 
thought processes, memory loss, or intermittent inability to 
perform activities of daily living, such as maintenance of 
minimal personal hygiene.  

In this regard, the Board notes that, during all of his VA 
treatment for PTSD and at his January 2007 VA examination, 
the Veteran was noted to be clean, well groomed, alert, and 
oriented to time, person, and place; to have intact remote, 
recent, and immediate memory; and to have questionable to 
fair judgment and insight.  He has also consistently denied 
having current suicidal or homicidal ideation.  

Significantly, during treatment in February 2005, the Veteran 
was noted to have thought content within normal limits, and 
fair to good insight and judgment.  Additionally, at his 
January 2007 VA examination, the Veteran was noted to have 
unremarkable speech, thought processes, and psychomotor 
activity; good impulse control; appropriate behavior; and no 
delusions or hallucinations.  In regard to his judgment, the 
examiner reported that the Veteran understood the outcome of 
his behavior.  Moreover, at the examination, the Veteran 
reported that he had no homicidal thoughts or episodes of 
violence, and although he reported having suicidal thoughts 
approximately once or twice a year, he denied having a 
current intent or plan.  During treatment in February 2007, 
the Veteran was noted to be generally cooperative and to have 
goal directed speech.  Additionally, in January 2008, the 
Veteran reported that although he did not really care what 
happened to himself, he did worry about his wife being taken 
care of and protected, and as such, would never take his own 
life. 

Finally, the Board notes that although the Veteran has a 
history of four failed marriages and has repeatedly been 
noted to isolate himself, he has also consistently reported 
during treatment that his current marriage is going well and 
that he spends a significant amount of time with his wife.  
As such, the evidence of record reveals that the Veteran is 
not totally socially impaired.  

Accordingly, considering all of the evidence of record, the 
Veteran's total disability picture most closely approximates 
the criteria for a 70 percent disability rating; however, 
because he does not demonstrate total occupational and social 
impairment, a 100 percent rating is not warranted.  
Therefore, an increased rating of 70 percent, and not higher, 
for PTSD is granted.  

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown 
to cause any impairment that is not already contemplated by 
the rating criteria, and the Board finds that the rating 
criteria reasonably describe his disability.  For these 
reasons, referral for consideration of an extraschedular 
rating is not warranted in this case.  

IV.  TDIU

The Veteran contends that he is entitled to a TDIU.  
Specifically, he has reported that due to his significant 
PTSD symptomatology, he has been unable to retain or obtain 
employment.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total if it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of 1) a single service-connected disability 
ratable at 60 percent or more, or 2) as a result of two or 
more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

Entitlement to a TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for PTSD, which 
is now, as discussed above, rated as 70 percent disabling, 
and for duodenitis, which is rated as noncompensable.  The 
Veteran's combined disability rating is 70 percent.  
Accordingly, he meets the percentage requirements of 38 
C.F.R. § 4.16 because his PTSD is rated as more than 60 
percent disabling.  

A review of the record indicates that the Veteran lost his 
job working at Wal-Mart as a stock supervisor in 2006 after 
he got angry with his boss over a misunderstanding regarding 
his work schedule; it is somewhat unclear whether he 
voluntarily quit this job or was fired.  Additionally, the 
record reflects that the Veteran was fired from his part-time 
job at Starbucks in August 2007.  In this regard, at his 
March 2008 hearing, the Veteran reported that he has 
subsequently been unable to obtain employment.  Accordingly, 
the evidence of record indicates that the Veteran has been 
unemployed since August 2007 and had a somewhat inconsistent 
work record prior to that time.

Moreover, in April 2005, a VA doctor reported that the 
Veteran was unable to work as a result of his significant 
PTSD symptomatology.  Additionally, the January 2007 VA 
examiner reported that, in regard to the Veteran's 
occupational functioning, he had difficulty being around 
people, and therefore, had to work alone.  He also noted that 
the Veteran had a history of losing two jobs directly 
following events that exacerbated his PTSD symptomatology.  
Further, during treatment in February 2007, a VA doctor noted 
that it would be difficult for the Veteran to maintain 
regular employment, especially if he had to deal with any 
criticism or confinement, or interact with an authority 
figure that he believed was incompetent.  This doctor stated 
that the Veteran certainly could not work full-time, and 
recommended against regular employment if at all possible.  
Similarly, in August 2007, shortly after being fired from his 
job at Starbucks, the same doctor stated that the Veteran 
would have a very difficult time tolerating most work 
situations at that time, as he would need to find a position 
in which he was basically left alone most of the time and was 
not under constant supervision.  Additionally, during 
treatment in October 2007, this doctor reported that the 
Veteran had a reduced ability to tolerate normal activities 
and was unable to work a normal job.  Finally, in January 
2008, the VA doctor again expressed concern that the Veteran 
would not be able to tolerate a regular work situation, 
especially if it involved confinement or criticism, and went 
on to state that it would be difficult for the Veteran to 
work in a social situation of almost any kind.  

On this record, and in particular the VA doctor's reports 
that the Veteran's significant PTSD symptomtology renders him 
unable to tolerate any regular work situation because it is 
difficult for him to work in a social situation of almost any 
kind, as well as the reports that the Veteran cannot not work 
full-time and should avoid regular employment if at all 
possible, the Board finds that reasonable doubt exists as to 
whether the Veteran is able to secure and follow 
substantially gainful employment as a result of his service-
connected disabilities.  Accordingly, applying the doctrine 
of the benefit of the doubt, the Board grants the claim of 
entitlement to TDIU.  38 U.S.C.A. § 5107(b).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent rating for PTSD is 
granted.

A total disability rating based on individual unemployability 
is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


